Exhibit 10.02
GLU MOBILE INC.
2007 Equity Incentive Plan
(adopted by the Board on January 25, 2007)
(as amended and restated on June 3, 2010)
1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents and Subsidiaries that
exist now or in the future, by offering them an opportunity to participate in
the Company’s future performance through the grant of Awards. Capitalized terms
not defined elsewhere in the text are defined in Section 27.
2. SHARES SUBJECT TO THE PLAN.
2.1 Number of Shares Available. Subject to Sections 2.6 and 22 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of the
Plan by the Board, is Four Million Seven Hundred Sixty-Six Thousand Six Hundred
Sixty-Six (4,766,666) Shares plus (i) any reserved shares not issued or subject
to outstanding grants under the Company’s 2001 Stock Option Plan (the “Prior
Plan”) on the Effective Date (as defined below), (ii) shares that are subject to
stock options granted under the Prior Plan that cease to be subject to such
stock options after the Effective Date and (iii) shares issued under the Prior
Plan before or after the Effective Date pursuant to the exercise of stock
options that are, after the Effective Date, forfeited or shares issued under the
Prior Plan that are repurchased by the Company at the original issue price.
2.2 Lapsed, Returned Awards. Shares subject to Awards, and Shares issued upon
exercise of Awards, will again be available for grant and issuance in connection
with subsequent Awards under this Plan to the extent such Shares: (i) are
subject to issuance upon exercise of an Option or SAR granted under this Plan
but which cease to be subject to the Option or SAR for any reason other than
exercise of the Option or SAR; (ii) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; (iii) are surrendered pursuant to an Exchange Program; or (iv) are
subject to Awards granted under this Plan that otherwise terminate without such
Shares being issued. With respect to SARs, only Shares actually issued pursuant
to a SAR will cease to be available under the Plan; all remaining Shares under
SARs will remain available for future grant or sale under the Plan. Shares used
to pay the exercise price of an Award or to satisfy the tax withholding
obligations related to an Award will become available for future grant or sale
under the Plan. To the extent an Award under the Plan is paid out in cash rather
than Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan.
2.3 Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan and all other
outstanding but unvested Awards granted under this Plan.
2.4 Automatic Share Reserve Increase. The number of Shares available for grant
and issuance under the Plan shall be increased on January 1, of each of 2008
through 2011, by the lesser of (i) three percent (3%) of the number of Shares
issued and outstanding on each December 31 immediately prior to the date of
increase or (ii) such number of Shares determined by the Board.
2.5 Limitations. No more than Sixteen Million Six Hundred Sixty-Six Thousand Six
Hundred Sixty-Six (16,666,666) Shares shall be issued pursuant to the exercise
of ISOs.
2.6 Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1, (b) the
Exercise Prices of and number of Shares subject to outstanding Options and SARs,
(c) the number of Shares subject to other outstanding Awards, (d) the maximum
number of shares that may be issued as ISOs set forth in Section 2.5, (e) the
maximum number of Shares that may be issued to an individual or to a new
Employee in any one calendar year set forth in Section 3 and (f) the number of
Shares that are granted as Awards to Outside Directors as set forth in
Section 12, shall be proportionately adjusted, subject to any required action by
the Board or the stockholders of the Company and in compliance with applicable
securities laws; provided that fractions of a Share will not be issued.

 

 



--------------------------------------------------------------------------------



 



3. ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may be
granted to Employees, Consultants, Directors and Outside Directors of the
Company or any Parent or Subsidiary of the Company; provided such Consultants,
Directors and Outside Directors render bona fide services not in connection with
the offer and sale of securities in a capital-raising transaction. No
Participant will be eligible to receive more than Three Hundred Thirty-Three
Thousand Three Hundred Thirty-Three (333,333) Shares in any calendar year under
this Plan pursuant to the grant of Awards except that new Employees of the
Company or of a Parent or Subsidiary of the Company (including new Employees who
are also officers and directors of the Company or any Parent or Subsidiary of
the Company) are eligible to receive up to a maximum of Six Hundred Sixty-Six
Thousand Six Hundred Sixty-Six (666,666) Shares in the calendar year in which
they commence their employment.
4. ADMINISTRATION.
4.1 Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Outside Directors. The Committee will have the authority to:
(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;
(c) select persons to receive Awards;
(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Committee will determine;
(e) determine the number of Shares or other consideration subject to Awards;
(f) determine the Fair Market Value in good faith, if necessary;
(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;
(h) grant waivers of Plan or Award conditions;
(i) determine the vesting, exercisability and payment of Awards;
(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;
(k) determine whether an Award has been earned;
(l) determine the terms and conditions of any, and to institute any Exchange
Program;
(m) reduce or waive any criteria with respect to Performance Factors;

 

 



--------------------------------------------------------------------------------



 



(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code; and
(o) make all other determinations necessary or advisable for the administration
of this Plan.
4.2 Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.
4.3 Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two persons who are “outside directors” (as defined under Section 162(m)
of the Code) and at least two (or a majority if more than two then serve on the
Committee) such “outside directors” shall approve the grant of such Award and
timely determine (as applicable) the Performance Period and any Performance
Factors upon which vesting or settlement of any portion of such Award is to be
subject. When required by Section 162(m) of the Code, prior to settlement of any
such Award at least two (or a majority if more than two then serve on the
Committee) such “outside directors” then serving on the Committee shall
determine and certify in writing the extent to which such Performance Factors
have been timely achieved and the extent to which the Shares subject to such
Award have thereby been earned. Awards granted to Insiders must be approved by
two or more “non-employee directors” (as defined in the regulations promulgated
under Section 16 of the Exchange Act).
5. OPTIONS. The Committee may grant Options to Participants and will determine
whether such Options will be Incentive Stock Options within the meaning of the
Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may be exercised, and all other terms and conditions of the Option,
subject to the following:
5.1 Option Grant. Each Option granted under this Plan will identify the Option
as an ISO or an NQSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each Option; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.
5.2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.
5.3 Exercise Period. Options may be exercisable within the times or upon the
conditions as set forth in the Award Agreement governing such Option; provided,
however, that no Option will be exercisable after the expiration of ten
(10) years from the date the Option is granted; and provided further that no ISO
granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Shareholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines.

 

 



--------------------------------------------------------------------------------



 



5.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an ISO will be not less than one hundred percent (100%) of the Fair Market Value
of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Shareholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11. The
Exercise Price of a NQSO may be less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant in the Committee’s discretion.
5.5 Method of Exercise. Any Option granted hereunder will be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Committee and set forth in the Award Agreement. An Option
may not be exercised for a fraction of a Share. An Option will be deemed
exercised when the Company receives: (i) notice of exercise (in such form as the
Committee may specify from time to time) from the person entitled to exercise
the Option, and (ii) full payment for the Shares with respect to which the
Option is exercised (together with applicable withholding taxes). Full payment
may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
5.6 Termination. The exercise of an Option will be subject to the following
(except as may be otherwise provided in an Award Agreement):
(a) If the Participant is Terminated for any reason except for Cause or the
Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the Termination Date no later than three
(3) months after the Termination Date (or such shorter time period or longer
time period not exceeding five (5) years as may be determined by the Committee,
with any exercise beyond three (3) months after the Termination Date deemed to
be an NQSO), but in any event no later than the expiration date of the Options.
(b) If the Participant is Terminated because of the Participant’s death (or the
Participant dies within three (3) months after a Termination other than for
Cause or because of the Participant’s Disability), then the Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by the Participant on the Termination Date and must be exercised by
the Participant’s legal representative, or authorized assignee, no later than
twelve (12) months after the Termination Date (or such shorter time period not
less than six (6) months or longer time period not exceeding five (5) years as
may be determined by the Committee, with any exercise beyond (a) three
(3) months after the Termination Date when the Termination is for any reason
other than the Participant’s death, or (b) twelve (12) months after the
Termination Date when the Termination is for the Participant’s death, deemed to
be an NQSO), but in any event no later than the expiration date of the Options.
(c) If the Participant is Terminated because of the Participant’s Disability,
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the Termination Date
and must be exercised by the Participant (or the Participant’s legal
representative or authorized assignee) no later than twelve (12) months after
the Termination Date (with any exercise beyond (a) three (3) months after the
Termination Date when the Termination is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the Termination Date when the Termination is for a
Disability that is a “permanent and total disability” as defined in
Section 22(e)(3) of the Code, deemed to be exercise of an NQSO), but in any
event no later than the expiration date of the Options.
(d) If the Participant is terminated for Cause, then Participant’s Options shall
expire on such Participant’s Termination Date, or at such later time and on such
conditions as are determined by the Committee, but in any no event later than
the expiration date of the Options.

 

 



--------------------------------------------------------------------------------



 



5.7 Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.
5.8 Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NQSOs. For
purposes of this Section 5.8, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted. In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.
5.9 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.
5.10 No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.
6. RESTRICTED STOCK AWARDS.
6.1 Awards of Restricted Stock. A Restricted Stock Award is an offer by the
Company to sell to a Participant Shares that are subject to restrictions
(“Restricted Stock”). The Committee will determine to whom an offer will be
made, the number of Shares the Participant may purchase, the Purchase Price, the
restrictions under which the Shares will be subject and all other terms and
conditions of the Restricted Stock Award, subject to the Plan.
6.2 Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement. A Participant accepts a
Restricted Stock Award by signing and delivering to the Company an Award
Agreement with full payment of the Purchase Price, within thirty (30) days from
the date the Award Agreement was delivered to the Participant. If the
Participant does not accept such Award within thirty (30) days, then the offer
of such Restricted Stock Award will terminate, unless the Committee determines
otherwise.
6.3 Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement.
6.4 Terms of Restricted Stock Awards. Restricted Stock Awards will be subject to
such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.
6.5 Termination of Participant. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

 

 



--------------------------------------------------------------------------------



 



7. STOCK BONUS AWARDS.
7.1 Awards of Stock Bonuses. A Stock Bonus Award is an award to an eligible
person of Shares (which may consist of Restricted Stock or Restricted Stock
Units) for services to be rendered or for past services already rendered to the
Company or any Parent or Subsidiary. All Stock Bonus Awards shall be made
pursuant to an Award Agreement. No payment from Participant will be required for
Shares awarded pursuant to a Stock Bonus Award.
7.2 Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.
7.3 Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment.
7.4 Termination of Participation. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
8. STOCK APPRECIATION RIGHTS.
8.1 Awards of SARs. A Stock Appreciation Right (“SAR”) is an award to a
Participant that may be settled in cash, or Shares (which may consist of
Restricted Stock), having a value equal to (a) the difference between the Fair
Market Value on the date of exercise over the Exercise Price multiplied by
(b) the number of Shares with respect to which the SAR is being settled (subject
to any maximum number of Shares that may be issuable as specified in an Award
Agreement). All SARs shall be made pursuant to an Award Agreement.
8.2 Terms of SARs. The Committee will determine the terms of each SAR including,
without limitation: (a) the number of Shares subject to the SAR; (b) the
Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s Termination on each SAR. The Exercise Price of the
SAR will be determined by the Committee when the SAR is granted, and may be less
than Fair Market Value. A SAR may be awarded upon satisfaction of Performance
Factors, if any, during any Performance Period as are set out in advance in the
Participant’s individual Award Agreement. If the SAR is being earned upon the
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for each SAR; and
(y) select from among the Performance Factors to be used to measure the
performance, if any. Performance Periods may overlap and Participants may
participate simultaneously with respect to SARs that are subject to different
Performance Factors and other criteria.
8.3 Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.
8.4 Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying
(i) the difference between the Fair Market Value of a Share on the date of
exercise over the Exercise Price; times (ii) the number of Shares with respect
to which the SAR is exercised. At the discretion of the Committee, the payment
from the Company for the SAR exercise may be in cash, in Shares of equivalent
value, or in some combination thereof.

 

 



--------------------------------------------------------------------------------



 



9. RESTRICTED STOCK UNITS.
9.1 Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) is an
award to a Participant covering a number of Shares that may be settled in cash,
or by issuance of those Shares (which may consist of Restricted Stock). All RSUs
shall be made pursuant to an Award Agreement.
9.2 Terms of RSUs. The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; and (c) the consideration to be
distributed on settlement, and the effect of the Participant’s Termination on
each RSU. An RSU may be awarded upon satisfaction of such Performance Factors
(if any) during any Performance Period as are set out in advance in the
Participant’s Award Agreement. If the RSU is being earned upon satisfaction of
Performance Factors, then the Committee will: (x) determine the nature, length
and starting date of any Performance Period for the RSU; (y) select from among
the Performance Factors to be used to measure the performance, if any; and
(z) determine the number of Shares deemed subject to the RSU. Performance
Periods may overlap and participants may participate simultaneously with respect
to RSUs that are subject to different Performance Periods and different
performance goals and other criteria.
9.3 Form and Timing of Settlement. Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both.
9.4 Termination of Participant. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).
10. PERFORMANCE SHARES.
10.1 Awards of Performance Shares. A Performance Share Award is an award to a
Participant denominated in Shares that may be settled in cash, or by issuance of
those Shares (which may consist of Restricted Stock). Grants of Performance
Shares shall be made pursuant to an Award Agreement.
10.2 Terms of Performance Shares. The Committee will determine, and each Award
Agreement shall set forth, the terms of each award of Performance Shares
including, without limitation: (a) the number of Shares deemed subject to such
Award; (b) the Performance Factors and Performance Period that shall determine
the time and extent to which each award of Performance Shares shall be settled;
(c) the consideration to be distributed on settlement, and the effect of the
Participant’s Termination on each award of Performance Shares. In establishing
Performance Factors and the Performance Period the Committee will: (x) determine
the nature, length and starting date of any Performance Period; (y) select from
among the Performance Factors to be used; and (z) determine the number of Shares
deemed subject to the award of Performance Shares. Prior to settlement the
Committee shall determine the extent to which Performance Shares have been
earned. Performance Periods may overlap and Participants may participate
simultaneously with respect to Performance Shares that are subject to different
Performance Periods and different performance goals and other criteria.
10.3 Value, Earning and Timing of Performance Shares. Each Performance Share
will have an initial value equal to the Fair Market Value of a Share on the date
of grant. After the applicable Performance Period has ended, the holder of
Performance Shares will be entitled to receive a payout of the number of
Performance Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may pay earned Performance Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof.
10.4 Termination of Participant. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

 

 



--------------------------------------------------------------------------------



 



11. PAYMENT FOR SHARE PURCHASES.
Payment from Participant for Shares purchased pursuant to this Plan may be made
in cash or by check or, where expressly approved for the Participant by the
Committee and where permitted by law (and to the extent not otherwise set forth
in the applicable Award Agreement):
(a) by cancellation of indebtedness of the Company to the Participant;
(b) by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;
(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;
(d) by consideration received by the Company pursuant to a broker-assisted
and/or same day sale (or other) cashless exercise program implemented by the
Company in connection with the Plan;
(e) by any combination of the foregoing; or
(f) by any other method of payment as is permitted by applicable law.
12. GRANTS TO OUTSIDE DIRECTORS.
12.1 Types of Awards. Outside Directors are eligible to receive any type of
Award offered under this Plan except ISOs. Awards pursuant to this Section 12
may be automatically made pursuant to policy adopted by the Board, or made from
time to time as determined in the discretion of the Board.
12.2 Eligibility. Awards pursuant to this Section 12 shall be granted only to
Outside Directors. An Outside Director who is elected or re-elected as a member
of the Board will be eligible to receive an Award under this Section 12.
12.3 Vesting, Exercisability and Settlement. Except as set forth in Section 21,
Awards shall vest, become exercisable and be settled as determined by the Board.
With respect to Options and SARs, the exercise price granted to Outside
Directors shall not be less than the Fair Market Value of the Shares at the time
that such Option or SAR is granted.
13. WITHHOLDING TAXES.
13.1 Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy applicable federal, state, local
and international withholding tax requirements prior to the delivery of Shares
pursuant to exercise or settlement of any Award. Whenever payments in
satisfaction of Awards granted under this Plan are to be made in cash, such
payment will be net of an amount sufficient to satisfy applicable federal,
state, local and international withholding tax requirements.
13.2 Stock Withholding. The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may require or permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (iii) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
14. TRANSFERABILITY. Unless determined otherwise by the Committee, an Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution. If the
Committee makes an Award transferable, such Award will contain such additional
terms and conditions as the Committee deems appropriate. All Awards shall be
exercisable: (i) during the Participant’s lifetime only by (A) the Participant,
or (B) the Participant’s guardian or legal representative; and (ii) after the
Participant’s death, by the legal representative of the Participant’s heirs or
legatees

 

 



--------------------------------------------------------------------------------



 



15. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
15.1 Voting and Dividends. No Participant will have any of the rights of a
shareholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a shareholder and have all the rights of a shareholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price, as the
case may be, pursuant to Section 15.2.
15.2 Restrictions on Shares. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s Termination at any time within ninety (90) days
after the later of the Participant’s Termination Date and the date the
Participant purchases Shares under this Plan, for cash and/or cancellation of
purchase money indebtedness, at the Participant’s Purchase Price or Exercise
Price, as the case may be.
16. CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.
17. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.
18. REPRICING; EXCHANGE AND BUYOUT OF AWARDS. The Committee may reprice Options
or SARS without prior stockholder approval. The Committee may, at any time or
from time to time authorize the Company, in the case of an Option or SAR
exchange, and with the consent of the respective Participants (unless not
required pursuant to Section 5.9 of the Plan), to pay cash or issue new Awards
in exchange for the surrender and cancellation of any, or all, outstanding
Awards. The Committee may reduce the Exercise Price of outstanding Options or
SARs without the consent of affected Participants by a written notice to them.
19. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.

 

 



--------------------------------------------------------------------------------



 



20. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time.
21. CORPORATE TRANSACTIONS.
21.1 Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
will expire on such transaction at such time and on such conditions as the Board
will determine; the Board (or, the Committee, if so designated by the Board)
may, in its sole discretion, accelerate the vesting of such Awards in connection
with a Corporate Transaction. In addition, in the event such successor or
acquiring corporation (if any) refuses to assume, convert, replace or substitute
Awards, as provided above, pursuant to a Corporate Transaction, the Committee
will notify the Participant in writing or electronically that such Award will be
exercisable for a period of time determined by the Committee in its sole
discretion, and such Award will terminate upon the expiration of such period.
Awards need not be treated similarly in a Corporate Transaction.
Notwithstanding anything to the contrary in this Section 21.1, the Committee, in
its sole discretion, may grant Awards that provide for acceleration upon a
Corporate Transaction or in other events in the specific Award Agreements.
21.2 Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code).
21.3 Outside Directors’ Awards. Notwithstanding any provision to the contrary
herein, in the event of a Corporate Transaction, the vesting of all Awards
granted to Outside Directors shall accelerate and such Awards shall become
exercisable (as applicable) in full prior to the consummation of such event at
such times and on such conditions as the Committee determines.
22. ADOPTION AND SHAREHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s shareholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.
23. TERM OF PLAN. Unless earlier terminated as provided herein, this Plan will
become effective on the Effective Date and will terminate ten (10) years from
the date this Plan is adopted by the Board. This Plan and all Awards granted
hereunder shall be governed by and construed in accordance with the laws of the
State of Delaware.

 

 



--------------------------------------------------------------------------------



 



24. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
shareholders of the Company, amend this Plan in any manner that requires such
shareholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.
25. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the shareholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.
26. INSIDER TRADING POLICY. Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.
27. DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:
“Award” means any award under the Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.
“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which shall be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.
“Board” means the Board of Directors of the Company.
“Cause” means (a) the commission of an act of theft, embezzlement, fraud,
dishonesty, (b) a breach of fiduciary duty to the Company or a Parent or
Subsidiary, or (c) a failure to materially perform the customary duties of
Employee’s employment.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.
“Company” means Glu Mobile Inc., or any successor corporation.
“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity.
“Corporate Transaction” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then-outstanding voting securities; (ii) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets; (iii) the consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

 



--------------------------------------------------------------------------------



 



“Director” means a member of the Board.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided, however, that except with respect to Awards granted as
ISOs, the Committee in its discretion may determine whether a total and
permanent disability exists in accordance with non-discriminatory and uniform
standards adopted by the Committee from time to time, whether temporary or
permanent, partial or total, as determined by the Committee.
“Effective Date” means the date of the underwritten initial public offering of
the Company’s Common Stock pursuant to a registration statement is declared
effective by the SEC.
“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Exercise Price” means the price at which a holder of an Option or SAR may
purchase the Shares issuable upon exercise of an Option or SAR.
“Exchange Program” means a program pursuant to which outstanding Awards are
surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof).
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:
(a) if such Common Stock is then quoted on the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market (collectively, the “Nasdaq
Market”), its closing price on the Nasdaq Market on the date of determination,
or if there are no sales for such date, then the last preceding business day on
which there were sales, as reported in The Wall Street Journal or such other
source as the Board or the Committee deems reliable;
(b) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable;
(c) if such Common Stock is publicly traded but is neither quoted on the Nasdaq
Market nor listed or admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal or such other source as the Board or the
Committee deems reliable;
(d) in the case of an Option or SAR made on the Effective Date, the price per
share at which shares of the Company’s Common Stock are initially offered for
sale to the public by the Company’s underwriters in the initial public offering
of the Company’s Common Stock pursuant to a registration statement filed with
the SEC under the Securities Act; or
(e) if none of the foregoing is applicable, by the Board or the Committee in
good faith.
“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.
“Option” means an award of an option to purchase Shares pursuant to Section 5.

 

 



--------------------------------------------------------------------------------



 



“Outside Director” means a Director who is not an Employee of the Company or any
Parent or Subsidiary.
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
“Participant” means an Employee, Consultant or Director (including Outside
Directors) who receives an Award under this Plan.
“Performance Factors” means the factors selected by the Committee, which may
include, but are not limited to the, the following measures (whether or not in
comparison to other peer companies) to determine whether the performance goals
established by the Committee and applicable to Awards have been satisfied:

  •  
Net revenue and/or net revenue growth;
    •  
Earnings per share and/or earnings per share growth;
    •  
Earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;
    •  
Operating income and/or operating income growth;
    •  
Net income and/or net income growth;
    •  
Total stockholder return and/or total stockholder return growth;
    •  
Return on equity;
    •  
Operating cash flow return on income;
    •  
Adjusted operating cash flow return on income;
    •  
Economic value added;
    •  
Individual business objectives; and
    •  
Company specific operational metrics.

“Performance Period” means the period of service determined by the Committee,
not to exceed five (5) years, during which years of service or performance is to
be measured for the Award.
“Performance Share” means an Award granted pursuant to Section 10 of the Plan.
“Plan” means this Glu Mobile Inc. 2007 Equity Incentive Plan.
“Purchase Price” means the price to be paid for Shares acquired under the Plan,
other than Shares acquired upon exercise of an Option or SAR.
“Restricted Stock Award” means an award of Shares pursuant to Section 6 of the
Plan, or issued pursuant to the early exercise of an Option.
“Restricted Stock Unit” means an Award granted pursuant to Section 9 of the
Plan.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933, as amended.

 

 



--------------------------------------------------------------------------------



 



“Shares” means shares of the Company’s Common Stock, as adjusted pursuant to
Sections 2 and 21, and any successor security.
“Stock Appreciation Right” means an Award granted pursuant to Section 8 of the
Plan.
“Stock Bonus” means an Award granted pursuant to Section 7 of the Plan.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company. An employee will not be
deemed to have ceased to provide services in the case of (i) sick leave,
(ii) military leave, or (iii) any other leave of absence approved by the
Committee; provided, that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute or unless provided otherwise pursuant to formal policy adopted from
time to time by the Company and issued and promulgated to employees in writing.
In the case of any employee on an approved leave of absence, the Committee may
make such provisions respecting suspension of vesting of the Award while on
leave from the employ of the Company or a Parent or Subsidiary of the Company as
it may deem appropriate, except that in no event may an Award be exercised after
the expiration of the term set forth in the applicable Award Agreement. The
Committee will have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).
“Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).

 

 